Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Yulian Carillo-Tamayo appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction of sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Carillo-Tamayo, No. 5:12-cr-00563-MBS-2 (D.S.C. Oct. 26, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.